Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  The Applicant’s response to the office action filed on August 09, 2022 is acknowledged.
                                                Status of the Application
2. Claims 1-3, 7, 9-10, 13, 19-25, 28-31 are pending under examination. Claims 33-35, 39-40, 43 and 47 were previously withdrawn from further consideration as being drawn to nonelected group. Claims 4-6, 8, 11-12, 14-18, 26-27, 32, 36-38, 41-42, 44-46 and 48-53 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
                       Objection to the specification has been withdrawn
3. The objection to the specification has been withdrawn in view of the amendment.
               Rejection under 35 USC 112,second paragraph has been withdrawn
4. The rejection of claims under 35 USC 112, second paragraph has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 102-maintained
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


      Claims 1-3, 7-9, 10, 13, 25 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steelman (WO 2015/195949).
Steelman teach a method of claim 1, isolating nucleic acid from a sample containing nucleic acid, the method comprising:
(a) exposing the sample to a thermoplastic polymer substrate under conditions that allow nucleic acid in the sample to reversibly bind to the substrate (para 081, 0233-0234);
(b) washing the nucleic acid-bound substrate of (a) under conditions that remove non-nucleic acid impurities bound to the substrate (para 081);
and (c) exposing the washed nucleic acid-bound substrate of (b) to an elution buffer, thereby recovering the nucleic acid from the substrate (para 081);
wherein the thermoplastic polymer substrate has a net negative charge in solution (para 082).
With reference to claim 2-3, Steelman teach the thermoplastic polymer substrate is selected from the group consisting of a polyamide, polylactic acid, acrylonitrile butadiene styrene, and composites or alloys, wherein the composite or alloy comprises polylactic acid (para 081).
With reference to claim 7, 9, Steelman teach said sample is a biological sample comprising cell lysate (para 0263, 0272-0273, 0289, 0295-0296). With reference to claims 10, 13, Steelman teach the sample comprises a chaotropic salt, guanidine chloride (para 0069).
With reference to claim 25, Steelman teach that the elution buffer is nucleic acid amplification reagent (para 0253).
With reference to claim 30-31, Steelman teach that the method further comprises amplifying a target nucleic acid from the nucleic acid recovered in step (c), in the presence of the thermoplastic polymer substrate (para 096-0101, para 0252). For all the above the claims are anticipated. 
Response to Arguments:
         With reference to the rejection of claims under 35 USC 102(a)(1) as being anticipated by Steelman, the Applicant’s arguments have been fully considered and found unpersuasive. With reference to the Applicant’s arguments drawn to thermoplastic polymer substrate has a net negative charge in solution, the arguments were found unpersuasive. The Examiner cited para 0082 indicates that the thermoplastic polymer is a charge switch material capable of changing its charge based upon pH of its surrounding environment. The cited para 0082 also teach that the charge switch beads are switched to a pH environment in which the beads are less positively charged, are uncharged or are negatively charged. This indicates the net negative charged polymer beads or uncharged, as opposed to the arguments drawn to positively charged beads. Further, as discussed in the rejection the polymer support comprises polylactic acid, PLA and polyamides (para 0081) as required by the claims as presented, which comprise net negative charge and are within the scope of the polymers having net negative charge as claimed in claims 2-3. For all the above the rejection has been maintained and restated.
Claim Rejections - 35 USC § 103-maintained
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
       Claims 1-3, 7, 9-10, 13, 19-25 and 28-31 are rejection under 35 USC 103 as being unpatentable over Steelman (WO 2015/195949) in view of Cary (US 2009/0047673).
       Steelman teach a method of isolating nucleic acid from a sample containing nucleic acid as discussed above.
    Although Steelman teach a rapid point-of care method for isolating nucleic acids in short duration of time (para 084, 064-067, 0191, 0226). However, with reference to claims 19-24, 28-29, Steelman did not specifically teach exposing the sample to the thermoplastic polymer, washing, and elution for a period of time from about 0.5 seconds to 300 seconds or 0.5 seconds to 1 second; dipping the thermoplastic polymer substrate into the sample, wash solution and elution buffer.
Cary teach a point-of-care dipstick method for isolating nucleic acids from a sample wherein the method comprises dipping dipstick into the sample containing nucleic acids, releasing the nucleic acids and amplification of the target nucleic acids in the sample (para 0088-0089), Cary teach that the method is rapid and enables the detection of target analyte or nucleic acid within 10 seconds from the time of sample introduction into the point-of care device (LFM device) which utilizes low volumes of sample and minimizes process time, assay costs and reagent storage and rapid detection of the target nucleic acids (abstract, 0009-0010).
   It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Steelman with rapid dipstick method as taught by Cary to improve the method of isolating and detecting target nucleic acid from a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the process time because Steelman and Cary use rapid point-of care methods for isolating and detecting nucleic acids in a
sample, wherein Cary explicitly taught that the method is rapid and enables the detection of target analyte or nucleic acid within 10 seconds from the time of sample introduction into the point-of care device (LFM device) which utilizes low volumes of sample and minimizes process time, assay costs and reagent storage and rapid detection of the target nucleic acids (abstract, 0009-0010) and such a modification of the method is considered obvious over the cited prior art.
Response to Arguments:
    With reference to the rejection of claims under 35 USC 103 as being unpatentable over Steelman in view of Cary, the Applicant’s arguments were fully considered and found unpersuasive. As discussed above, Steelman teach a thermoplastic polymer having net negatively charged and as discussed in the rejection it would be obvious to include the washing and elution of nucleic acids in a short duration of time as taught by Cary et al. to improve the method for rapid isolation of nucleic acids from a sample, reducing the processing time. For all the above the rejection has been maintained.
                                                          Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637